Citation Nr: 0210014	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  99-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a low back 
condition.

3. Entitlement to service connection for a right knee 
disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to a disability evaluation in excess of zero 
percent for the residuals of the removal of the left great 
toe nail.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from October 1943 to November 
1945.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2001 on appeal from a rating decision of 
the Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (the RO).   Upon its last review, the 
Board remanded the claims for compliance with the then-
recently-enacted Veterans Claims Assistance Act of 2000 
(VCAA).  Having reviewed the record in its entirety, the 
Board finds that the record is ready for appellate review.  

The Board observes that the appellant's VA claims folder has 
been transferred to the jurisdiction of the New Orleans, 
Louisiana, RO.  


FINDINGS OF FACT

1. The appellant has not been diagnosed to have PTSD, or any 
mental disorder that is linked to any incident of military 
service.  

2. The appellant has not been diagnosed to have a low back 
disorder that is linked by competent evidence to any 
incident of military service.

3. The appellant has not been diagnosed to have a right knee 
disorder that is linked by competent evidence to any 
incident of military service.

4. The appellant's tinnitus has not been linked by competent 
evidence to any incident of military service.

5. The residuals of the removal of the left great toe nail 
include complaints of pain.     



CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred or 
aggravated during active service, and may not be presumed 
to have been incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).

2. A low back disorder was not incurred or aggravated during 
active service, and may not be presumed to have been 
incurred in active service.  38 U.S.C.A.
§§ 1110, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).

3. A right knee disorder was not incurred or aggravated 
during active service, and may not be presumed to have 
been incurred in active service.  38 U.S.C.A.
§§ 1110, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).

4. Tinnitus was not incurred or aggravated during active 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. § 3.303 (2001).

5. The criteria for the assignment of an evaluation of 10 
percent for the service-connected left great toe scar have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 
7804, 7805 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

As noted, this matter was remanded in January 2001 to enable 
the RO to ensure compliance with the VCAA.  Under the its 
provisions, VA is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Regulations have been implemented 
in support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

Recent cases emanating from the United States Court of 
Appeals for the Federal Circuit have suggested that Section 
3A of the VCAA (covering the duty to notify and duty to 
assist provisions of the VCAA) is not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); see also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The record reveals that the provisions of the VCAA have been 
satisfied in this matter.  Firstly, the appellant was 
afforded appropriate VA medical examinations in May 1999.  
Further, shortly after submission of his claim in January 
1998, the appellant was apprised by letter dated in August 
1998 that in order to substantiate his entitlement relative 
to the psychiatric disorder, it was necessary for him to 
provide a list of his claimed stressors.  The appellant was 
also informed that it was his responsibility to furnish 
medical evidence showing that the conditions for which he 
sought service connection were incurred or aggregated by 
service and that such could be demonstrated by evidence of 
chronicity and continuity of the conditions since his 
discharge from active service.  He was further counseled to 
complete and return appropriate authorization forms to enable 
the RO to complete development of his claim.  

Although the appellant did not respond to this letter, he was 
apprised of the evidence of record and how it did not 
substantiate his claim through a Statement of the Case 
forwarded to him in August 1999.  In his subsequently 
received Substantive Appeal, the appellant did not allude to 
any missing evidence of record.  

By letter dated in April 2001, the appellant was again 
advised of the evidence that would substantiate his claim.  
He was informed of his responsibility to notify VA of the 
existence of the names and address of his treating 
physicians, the names and addresses of employment records, or 
documentation from Federal agencies.  He was specifically 
admonished that it was his responsibility to provide 
sufficient information to enable the RO to request any 
relevant records.  The appellant was further advised that VA 
would assist him by affording him appropriate medical 
examinations, if such would be necessary to develop the 
claim.  


The appellant was also then advised that in identifying such 
evidence for the RO to obtain, the information would have to 
tend to show that he had (1) an injury in military service or 
which was then aggravated; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and the in-service injury, disease or event.  He 
was also apprised of the evidence already in his file, and 
the evidence still needed from him.  

The appellant has not responded to these advisements relative 
to the claims at issue.  In these circumstances, no 
additional notifications to the appellant or development of 
the evidence is warranted under the VCAA or previously 
existing law.  


Service Connection Claims

The appellant's claims arose by application received in June 
1998.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).




Post-traumatic stress disorder:  

The Board has carefully considered all of the evidence of 
record, and notes the absence of any diagnosed psychiatric or 
mental disorder.  Thus, the appellant's claim fails on this 
critical factor.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1; see also Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with 
approval VA's definition of "disability" in 38 C.F.R. § 4.1 
and "increase in disability" in 38 C.F.R. § 3.306(b)]; see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  
  
The appellant's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of 
psychiatric disorders.  Although the appellant claimed 
entitlement to service connection for PTSD in his January 
1998 application, no evidence has been obtained or identified 
reflecting such a diagnosis.  

The appellant was afforded a VA mental disorders examination 
in May 1999.  As to military service, the appellant reported 
that the most frightening experience he had during military 
service from 1943 to 1945 was being subjected to sniper fire.  
However, as to its effects, he stated that nothing haunted 
him from such tenure.  After elucidating other history from 
the appellant and conducting a comprehensive mental status 
examination, the appellant was diagnosed to have a cognitive 
disorder, "not otherwise specified."  

In these circumstances, the appellant does not have a 
psychiatric disability for which service connection may be 
granted.  The preponderance of the evidence being against the 
claim, the appeal is denied.    


Low back condition:

Having carefully reviewed the evidence of record, the Board 
observes that although the appellant has been noted to have 
degenerative joint changes at the L5-S1 level, no competent 
medical professional has associated these changes with any 
incident of military service, and the appellant has not 
alluded to the existence of any evidence that would support 
such a conclusion.  

The appellant's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of any 
spinal disorder.  The appellant underwent a VA physical 
examination in May 1999.  He reported that he had had two 
disks removed from his lower back in 1957, and that he had no 
difficulty with his back until he began to experience pain 
over the sacrum several months prior to the examination.  

As noted, a critical component in establishing service 
connection for a low back disorder is that there must be some 
linkage between the current disorder and military service.  
Here, there is no evidence of any in-service event that may 
be investigated as leading to a present back disorder.  See 
38 C.F.R. § 3.303(b) (For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings. Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.).

In these circumstances, the preponderance of the evidence is 
clearly against the claim, and the appeal is denied. 


Right knee disability:

Having carefully reviewed the evidence of record, the Board 
observes that although the appellant has been noted to have 
degenerative joint disease of the right knee, no competent 
medical professional has associated these changes with any 
incident of military service, and the appellant has not 
alluded to the existence of any evidence that would support 
such a conclusion.  

The appellant's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of any knee 
disorder.  The appellant underwent a VA physical examination 
in May 1999.  He reported that he developed right knee pain 
two years earlier and that he had no history of an injury.    

As noted, a critical component in establishing service 
connection for a knee disorder is that there must be some 
linkage between the current disorder and military service.  
Here, there is no evidence of any in-service event that may 
be investigated as leading to a present knee disorder.  See 
38 C.F.R. § 3.303(b) (For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings. Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.).

In these circumstances, the preponderance of the evidence is 
clearly against the claim, and the appeal is denied. 




Tinnitus:

Having carefully reviewed the evidence of record, the Board 
observes that although the appellant has reported that he 
tinnitus, no competent medical professional has associated 
this disorder with any incident of military service, and the 
appellant has not alluded to the existence of any evidence 
that would support such a conclusion.  

The appellant's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of any 
hearing abnormality.  During a VA mental disorders 
examination, the appellant reported that after military 
service, he worked in a saw mill and as a mechanic until he 
was 62 years of age.  

The appellant underwent a VA audio examination in May 1999.  
He reported that he developed tinnitus four years earlier.  
The examiner observed that while the appellant's subjective 
complaint of tinnitus could be related to his history of 
noise exposure, such history included both civilian and 
military noise traumas.  The examiner opined that because the 
tinnitus was noted to have begun four years previously, it 
may have been more likely related to abnormal middle ear 
function or other events or conditions in the appellant's 
life.      

As noted, a critical component in establishing service 
connection for hearing disorder is that there must be some 
linkage between the current disorder and military service.  
Here, the appellant has reported the onset of his tinnitus 
was four years prior to the May 1999 VA examination, and 
competent medical opinion indicates that such was either the 
result of a middle ear abnormality or to some other event in 
the appellant's life.  Because there is no in-service event 
which may be investigated as leading to a present tinnitus 
disorder, and the only competent medical opinion is against 
the claim, the appeal is denied.  See 38 C.F.R. 
§ 3.303(b), supra.  




Disability evaluation in excess of zero percent 
for the residuals of the removal of the left great toe nail

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claims have been in continuous appellate status since the 
original assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  

In this matter, the appellant underwent a VA examination in 
May 1999.  The appellant reported that his sole difficulty 
with his toe is regrowth of the nail and persistent and 
recurrent fungal infections.  Clinical examination detected 
the presence of fungal onychomycosis, without erythema or 
inflammation.  During a general medical examination, the 
appellant reported that his left great toe was painful.  

The appellant's left great toe disability is evaluated as 
zero percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, and is evaluated based upon the resulting 
limitation of function of the affected appendage.  In this 
regard, the appellant has not reported and the evidence does 
not show diminution of function resulting from the 
appellant's disability.  

As the appellant's scar is not on his face, not due to burns, 
and not poorly nourished with ulceration, the only two 
potentially applicable codes are Diagnostic Codes 7804 and 
the currently assigned rating under Diagnostic Code 7805. 
According to Diagnostic Code 7804, a 10 percent rating is 
prescribed for scars, superficial, tender and painful on 
objective demonstration.  A note to that Diagnostic Code 
indicates that the 10 percent rating will be assigned, when 
the requirements are met, even though the location may be on 
the tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement. 

The Board is of the opinion that, given the clinical findings 
place the evidence in relative balance as to the appellant's 
assertion of pain of his great toe.  Under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The Board is of the opinion that a state of relative 
equipoise has been reached in this case, and the benefit of 
the doubt rule will therefore be applied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

A 10 percent disability evaluation is assigned for a scar of 
the left toe, and the appeal is granted to that extent.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a low back condition is denied.

Service connection for a right knee disability is denied.

Service connection for tinnitus is denied.

A 10 percent disability rating for a left great toe nail 
disorder is granted, subject to the statutes and regulations 
governing the payment of monetary awards.
  

		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

